EXHIBIT 15.1 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Audited Consolidated Financial Statements for the years ended December 31, 2010, 2009, 2008, Management’s Report 82 Report of Independent Registered Public Accounting Firm 83 Consolidated Balance Sheets as at December 31, 2010 and 2009 84 Consolidated Statements of Operations and Comprehensive loss for the years ended December 31, 2010, 2009, and 2008 85 Consolidated Statements of Deficit for the years ended December 31, 2010, 2009 and 2008 86 Consolidated Statements of Cash Flows for the years ended December 31, 2010, 2009, and 2008 87 Notes to Consolidated Financial Statements 88 81 MANAGEMENT’S REPORT March 29, 2011 Preparation of the consolidated financial statements accompanying this annual report and the presentation of all other information in this report is the responsibility of management.The consolidated financial statements have been prepared in accordance with appropriate and generally accepted accounting principles and reflect management’s best estimates and judgments.All other financial information in the report is consistent with that contained in the consolidated financial statements.The Company maintains appropriate systems of internal control, policies and procedures which provide management with reasonable assurance that assets are safeguarded and that financial records are reliable and form a proper basis for preparation of financial statements. The Board of Directors ensures that management fulfills its responsibilities for financial reporting and internal control through an Audit Committee which is composed of non-executive directors. The Audit Committee reviewed the consolidated financial statements with management and external auditors and recommended their approval by the Board of Directors.The consolidated financial statements have been audited by Collins Barrow, Chartered Accountants.Their report stating the scope of their audit and their opinion on the consolidated financial statements is presented below. Duncan Copeland CEO Jim Moskos COO 82 AUDITORS' REPORT To the Shareholders of Northcore Technologies Inc. We have audited the accompanying consolidatedfinancial statements of Northcore Technologies Inc., which comprise the consolidated balance sheet as at December 31, 2010 and the consolidatedstatements of operations and deficit and cash flows for the year then ended and a summary of significant accounting policies and other explanatory information. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with Canadian generally accepted accounting principles, and for such internal control as management determines is necessary to enable the preparation of financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis of our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of Northcore Technologies Inc. as at December 31, 2010, and its financial performance and its cash flows for the year then ended in accordance with Canadian generally accepted accounting principles. Emphasis of Matter Without qualifying our opinion, we draw attention to Note 2 to the financial statements which describes the material uncertainties that cast significant doubts about the ability of Northcore Technologies Inc. to continue as a going concern. Other Matter The financial statements of Northcore Technologies Inc. for the years ended December 31, 2009 and 2008, were audited by another auditor who expressed an unmodified opinion on those statements on March 30, 2010. Chartered Accountants, Licensed Public Accountants Toronto, Canada, March 29, 2011 83 CONSOLIDATED BALANCE SHEETS December 31, 2010 and 2009 (in thousands of Canadian dollars) ASSETS CURRENT Cash $ 90 $ Accounts receivable Deposits and prepaid expenses 36 35 INVESTMENT IN SOUTHCORE (Note 4) - CAPITAL ASSETS (Note 5) 31 47 $ $ LIABILITIES CURRENT Accounts payable Accrued liabilities Deferred revenue 29 27 Notes payable (Note 7) Current portion of secured subordinated notes (Note 8) - SECURED SUBORDINATED NOTES (Note 8) SHAREHOLDERS’ DEFICIENCY (i) Share capital (Note 10) Contributed surplus (Note 11) Warrants (Note 12) Stock options (Note 13) Conversion feature on secured subordinated notes (Note 8) Deficit ) $ $ Going concern (Note 2) Commitments and contingencies (Note 18) Canadian and United States accounting policy differences (Note 21) Subsequent event (Note 22) On behalf of the Board: Duncan Copeland Director Christopher Bulger Director See accompanying notes to consolidated financial statements. 84 CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS Years ended December 31, 2010, 2009 and 2008 (in thousands of Canadian dollars, except per share amounts) Revenues (Note 15) $ $ $ Operating expenses: General and administrative Customer service and technology Sales and marketing Stock-based compensation (Note 13 (b)) 43 Depreciation 22 29 33 Total operating expenses Loss from operations before the under-noted ) ) ) Interest expense: Cash interest expense Accretion of secured subordinated notes Total interest expense Other expenses (income): Gain on settlement of debt (Note 7 (b)) ) - - Provision for impaired investment (Note 4) - - Total other expenses - - LOSS AND COMPREHENSIVE LOSS FOR THE YEAR $ ) $ ) $ ) LOSS PER SHARE, BASIC AND DILUTED (Note 10 (e)) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING, BASIC AND DILUTED (000’s) See accompanying notes to consolidated financial statements. 85 CONSOLIDATED STATEMENTS OF DEFICIT Years ended December 31, 2010, 2009 and 2008 (in thousands of Canadian dollars) DEFICIT, BEGINNING OF YEAR ) ) ) LOSS FOR THE YEAR ) ) ) DEFICIT, END OF YEAR $ ) $ ) $ ) See accompanying notes to consolidated financial statements. 86 CONSOLIDATED STATEMENTS OF CASH FLOWS Years ended December 31, 2010, 2009 and 2008 (in thousands of Canadian dollars) NET INFLOW (OUTFLOW) OF CASH RELATED TO THE FOLLOWING ACTIVITIES OPERATING Loss for the year $ ) $ ) $ ) Items not affecting cash: Stock-based compensation 43 Depreciation 22 29 33 Accretion of secured subordinated notes Gain on settlement of debt ) - - Provision for impaired investment - - ) ) ) Changes in non-cash operating working capital (Note 19) INVESTING Capital assets (6
